                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

SAMUEL BAGGETT, on behalf of himself
and all similarly situated persons and entities                                      PLAINTIFF

VS.                                     4:18-CV-00739-BRW

SHELTER MUTUAL INSURANCE COMPANY                                                   DEFENDANT

                                            ORDER

       Pending is Defendant’s Motion to Transfer (Doc. No. 13). Plaintiff has responded.1 For

the reasons set out below, the motion is GRANTED.

I.     BACKGROUND

       Plaintiff Samuel Batter, a resident of North Little Rock, Arkansas, alleges that “Shelter

[Mutual Insurance Company] has a policy and practice to reduce the Med Pay benefits in an

amount equivalent to the sum paid by other insurance, such as health insurance, maintained by

an insured,” which is in violation of Arkansas Code Annotated § 23-89-202 and Rule 21, Section

3 M of the Arkansas Insurance Commission.2 On September 6, 2018, Mr. Baggett filed an

amended complaint, which added class action allegations.3

       On May 7, 2018, Donald Whitaker filed a First Amended Class Action Complaint in the

Circuit Court for Logan County, Arkansas. That complaint alleges that Shelter Mutual Insurance

Company “as a common policy and general business practice . . . reduces its automobile medical




       1
        Doc. No. 19.
       2
        Doc. No. 5.
       3
        Id.

                                                1
benefit payments owed to its insured based on . . . payments by health insurance carriers,” which

is in violation of Arkansas Law and the rules of the Arkansas Insurance Commission.4

II.    DISCUSSION

       “To conserve judicial resources and avoid conflicting rulings, the first-filed rule gives

priority, for purposes of choosing among possible venues when parallel litigation has been

instituted in separate courts, to the party who first establishes jurisdiction.”5 When applying the

first-to-file rule, “courts generally evaluate three factors: (1) the chronology of events, (2) the

similarity of the parties involved, and (3) the similarity of the issues or claims at stake.6 The

complaint in this case and in Whitaker v. Shelter Mutual Insurance Company involve the same

claims, the same relief, and the same defendant. Additionally, both want certification of the

same class of Arkansas residents. Although there are two different named plaintiff, the proposed

scope of their respective classes substantially overlap.

       It is undisputed that the Whitaker case was filed first and was the first to include class

allegations. Additionally, already pending in that case is a motion for certification and a

response. The outcome of that motion directly affects this case. There are no compelling

circumstances that would excuse the first-to-file rule in this case. Accordingly, to preserve

judicial resources and avoid conflicting rulings, transfer is appropriate in this case.




       4
       Whitaker v. Shelter Mutual Insurance Company, No. 2:18-CV-02091-PKH (W.D. Ark.
May 23, 2018).
       5
          Northwest Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1006 (8th Cir. 1993);
Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016) (holding that the
first-to-file rule “conserves judicial resources by minimizing duplicative or piecemeal litigation,
and protects the parties and the courts from the possibility of conflicting results.”);
       6
         Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016); Alltrade,
Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991).

                                                  2
                                        CONCLUSION

       Based on the findings of fact and conclusions of law above, the Clerk of the Court is

directed to immediately transfer this case to the Western District of Arkansas, Fort Smith

Division.

       IT IS SO ORDERED this 7th day of November, 2018.

                                                    /s/ Billy Roy Wilson_______________
                                                    UNITED STATES DISTRICT JUDGE




                                                3
